Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-10 filed 02/22/2021 are pending for examination.

Priority & Continuation
2.	This application filed 02/22/2021 is a continuation of 16402596, filed 05/03/2019  now abandoned, and 16402596 is a continuation of 15197571, filed 06/29/2016 ,now U.S. Patent #10319023.  See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Though the application claims priority to parent applications, as indicated above, the claims 1-10 filed subject matter, see below,  which do not find support in the parent applications.
“transmitting, by the processor, instructions to a computing device associated with the at least one user to display the trackable personalized online content on a screen of the computing device; 
receiving, by the processor, user activity tracking data from the computing device, wherein the activity data identifies user activities with the trackable personalized online content based on the plurality of dynamic tokens; 
training, by the processor, a machine learning algorithm, based on the user activity tracking data, to obtain a trained machine learning content recommendation engine; 
utilizing, by the processor, the trained machine learning content recommendation engine to identify updated trackable personalized online content for at least one other user from the at least one audience group of the plurality of audience groups, based at least in part on a plurality of markups to the trackable personalized online content; 
transmitting, by the processor, instructions to another computing device associated with the at least one other user to display the updated trackable personalized online content on a screen of the another computing device.”

Further, the parent applications do not provide support for the limitations of dependent claims 3-5 and 7-10 as they are mere extensions of the limitations discussed above.

In view of the foregoing, the claims filed 02/2202021, will not be accorded priority to the parent applications 16402596, filed 05/03/2019  now abandoned, and 16402596 is a continuation of 15197571, filed 06/29/2016 ,now U.S. Patent #10319023 and therefore, we consider this Application as CIP of 16402596. Any prior art filed before 02/22/2021 will be applicable to be used towards the above cited subject matter to reject the independent claims 1 and 6 and their respective dependent claims 2-5, and 7-10.

Drawings
3.	The drawings including Figures 12, 21-24, 30-31, 34-35 are illegible and unclear  are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1-10 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examine has reviewed the Applicant’s original disclosure filed 02/22/2021 and the disclosures of the parent applications which do not provide support for limitations “transmitting, by the processor, instructions to a computing device associated with the at least one user to display the trackable personalized online content on a screen of the computing device; receiving, by the processor, user activity tracking data from the computing device, wherein the activity data identifies user activities with the trackable personalized online content based on the plurality of dynamic tokens”, as required under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See MPEP 2161.01 Computer Programming, Computer Implemented Inventions, and 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, First Paragraph [R-10.2019] I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION: “ The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. …. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. .. The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. ….. Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both.”. Here,  the Applicant’s originally filed disclosure and parent applications do not describe the claimed limitations related to displaying trackable personalized online content  on a screen of  a user’s computer device and receiving user activity tracking data identifying user activities with the trackable personalized online content based on dynamic tokens in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.  
Applicant’s originally filed disclosure as well as well as the disclosures of parent applications recite passing references of machine learning algorithms, see paras 0076 and 0081 of the instant application : [0076] The scoring algorithm 140 is preferably a machine learning algorithm and uses recommendation techniques. The scoring algorithm 140 may use gradient boosted trees, profound textual features and techniques such as TF-IDF and topic modeling. The scoring algorithm 140 may also use offline evaluation, such as, as non-limiting examples, cross-validation and f-1 measurement….[0081] The content may be contained in a content management system and may be utilized based upon the scoring algorithm. …. The rendering services may take the content and parses the content for dynamic tokens that are replaced with dynamic content such as price, offers, names, etc. The rendering service may also tag the content for tracking which enables machine learning”,  which do not provide support for these limitations ““training, by the processor, a machine learning algorithm, based on the user activity tracking data, to obtain a trained machine learning content recommendation engine; utilizing, by the processor, the trained machine learning content recommendation engine to identify updated trackable personalized online content for at least one other user from the at least one audience group of the plurality of audience groups, based at least in part on a plurality of markups to the trackable personalized online content; transmitting, by the processor, instructions to another computing device associated with the at least one other user to display the updated trackable personalized online content on a screen of the another computing device.”. The Specification does not disclose the algorithm and provides necessary steps and/or flowcharts for performing the claimed functions of training a machine learning algorithm to obtain a trained machine learning content recommendation engine…  [See MPEP 216.01 ]  35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph] states “" When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." …. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. “.
Since the dependent claims 2-5 inherit the deficiency of claim 1, they are rejected for the same reasons. Further, the limitations of dependent claims 3-5 are mere extensions of the limitations discussed above and also separately subject to rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
The limitations of claims 6-10 are similar to those of claims 1-5 and are analyzed and rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph base don same rationale as established for claims 1-5.
Note: Since the applicant’s filed original disclosure cites passing references to machine learning technique/algorithms for making recommendation of content,  these limitations will be further examined on merits as use of machine learning algorithms in analyzing data  to enable making recommendation.

5.	Subject matter patent eligibility per “2019 PEG”: 
	As per Step 1, claims 1-5 are to a process comprising a series of steps, clams 6-10 to a system /apparatus, which are statutory (Step 1: Yes).
	Step 2A, prong 1 analysis: Claims 1-10 recite Abstract idea.
	Claim 1 recites limitations “
receiving, by a processor of an online platform, audience data identifying candidate audience for a website content; 
generating, by the processor, a plurality of audience groups based at least in part on the audience data; 
receiving, by the processor, user identifying data of at least one user interacting with the online platform; 
determining, by the processor, that the at least one user belongs to at least one audience group of the plurality of audience groups; 
generating, by the processor, personalized online content for the at least one user based on the user identifying data when the at least one user belongs to the at least one audience group of the plurality of audience groups; 
tagging, by the processor, the personalized online content with a plurality of dynamic tokens to form trackable personalized online content; 
transmitting, by the processor, instructions to a computing device associated with the at least one user to display the trackable personalized online content on a screen of the computing device; 
receiving, by the processor, user activity tracking data from the computing device, wherein the activity data identifies user activities with the trackable personalized online content based on the plurality of dynamic tokens; 
training, by the processor, a machine learning algorithm, based on the user activity tracking data, to obtain a trained machine learning content recommendation engine; 
utilizing, by the processor, the trained machine learning content recommendation engine to identify updated trackable personalized online content for at least one other user from the at least one audience group of the plurality of audience groups, based at least in part on a plurality of markups to the trackable personalized online content; 
transmitting, by the processor, instructions to another computing device associated with the at least one other user to display the updated trackable personalized online content on a screen of the another computing device. 

The claim recites the limitations of generating a plurality of audience groups based at least in part on the audience data and determining that the at least one user belongs to at least one audience group of the plurality of audience groups. These limitations, as drafted, represent a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of “by the processor”.  That is, other than reciting “by the processor” nothing in the claim elements precludes the steps from practically being performed in the mind.   For example, but for the “by the processor” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.    Thus, the claim 1 recites a mental process.   
Since the other independent claim 6 recites similar limitations as those of claim 1, it is analyzed based on same rationale as established for claim 1 and thus recites an abstract idea falling within mental process.
Since all dependent claims 2-5 and 6-10 include all the limitations of their base claims 1 and 6, they recite mental process.
Thus claims 1-10 recite an abstract idea.

Step 2A, prong 2 analysis:
	Claim 1 recites additional limitations	directed to an internet centric process comprising a processor generating personalized online content for at least one user who was determined to be a part of one of the generated groups of audience of a website, tagging the personalized content with dynamic tokens to form it a trackable personalized online content and display it on a user’s computing device so that user activity tracking data is received which is identified with the trackable personalized online content based on the dynamic tokens, using the user’s activity tracking data to train a machine learning algorithm  to provide a trained machine learning content recommendation engine which identifies updated trackable personalized online content for at least one other user from the determined one audience group and transmit the updated trackable personalized content to the other user computer device for display, which integrate the abstract idea into a practical application because they add meaningful limits to practice the abstract idea. Claim 1 with its dependent claims 2-5 is not directed to an abstract idea and claims 1-5 are patent eligible.
Since claims 6-10 recite similar limitations as those of claims 1-5, they are  analyzed based on same rationale as established for claims 1-5 and are patent eligible.
Thus, claims 1-10 are patent eligible.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1.	Claims 1, 5 and 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirti et al. [US 20170186031 A1], hereinafter Kirti in view of Othmer [US20170161817 A1] in view of Krishnaiah et al. [US 20160071094 A1], hereinafter Krishnaiah.

	Regarding claim 1, Kirti discloses a  method comprising:
receiving, by a processor of an online platform, audience data identifying candidate audience for a website content, generating, by the processor, a plurality of audience groups based at least in part on the audience data, receiving, by the processor, user identifying data of at least one user interacting with the online platform, determining, by the processor, that the at least one user belongs to at least one audience group of the plurality of audience groups {see paras 0004, 0024—0026, 0030 which disclose receiving audience data including their identifying data and online behavior data, shopping records, history for specific interest topics and this data is used to segment the identified users which correspond to putting them in different segments [see para 0004, “ to evaluate the value of advertising to visitors of its webpage using segmenting, the publisher directs its visitors to the advertising system, which identifies which segment the user belongs to, and determines the number of users in each segment that visit the publisher”] and also allocating a segment from one of the plurality segments to the identified user based on the received user’s data::
[0004]….For a publisher to evaluate the value of advertising to visitors of its webpage using segmenting, the publisher directs its visitors to the advertising system, which identifies which segment the user belongs to, and determines the number of users in each segment that visit the publisher. The advertising system applies the revenue calculation model for the publisher to determine the value for the advertiser of each segment. The revenue calculation model determines a projected revenue, for example, by determining the number of users in an audience segment, advertising demand for advertising to that segment, and estimated revenue per impression.; 
 [0024] The audience data store 260 stores audience data received by the ad intake module 210. Example audience data include audience identifiers that identify unique users such as name, email address, usernames or user accounts for one or more social networking systems. The audience data may also include online behavior data of a specific user, and may not individually identify users. Example online behavior data may include online shopping records, viewing history for specific interest topics like advertised products or services. The audience data stored in the audience data store 260 is used by the audience identification module 220 to identify the users accessing the advertising system 180 (e.g., through a tracking pixel on an ad publisher) and for the audience segmenting module 230 to segment the identified users. 
 [0025] …….. In one embodiment, the user data stored in the user profile data store 262 may include user information such as name, age, gender, hobbies, education history and work history which are provided by a user of the social networking system 150. …… In another embodiment, the user data stored in the user profile data store 262 may include independently-generated data or analyzed user data generated by the social networking system 150 to acquire a deeper understanding of its users. In one embodiment, the analyzed user data may be more accurate compared with user information directly and actively provided by the users for presentation on the social networking system 150. The analyzed user data may also include user information that indicates users' interest for specific topics such as interest on specific brands and purchasing intentions for specific products or service. Example analyzing methods may include machine learning technologies that train and test a large volume of user data to determine personal interests of a user. Other behavior analysis methods may also be used by the social networking system 150 to generate analyzed data. The data stored in the user profile data store 262 is used by audience identification module 220 to identify online users and the audience segmenting module 230 to segment identified users.
0026] The segmented audience data store 264 stores data about segmented audience that is generated by the audience segmenting module 230. Each audience segment is associated with a group of audience segmented by a segmenting criterion designating different types of audience segments. Each user or accessing user device 140 may be identified as belonging to one or more audience segments. In one embodiment, a segmenting criterion is associated with a specific topic such as an interest topic or a purchasing intention on specific products and/or services. The segmenting criterion may also specify demographical information such as age, gender, or geographical location. Different kinds of segmenting criteria may be used by the audience segmenting module 230 to segment identified users. In one embodiment, different audience segments stored in the audience data store 264 may be independent with each other without any overlap based on one single segmenting criterion. For example, based on an age segmenting criterion that segments audience by age, one audience segment may be a millennials segment that represents a population generation who were born between 1980s and early 2000s. Another segment based on this segmenting criterion can be a senior segment which represents a population generation born before 1950s. In another embodiment, a plurality of audience segments stored in the segmented audience data store 264 may overlap with each other and these audience segments are segmented based on different segmenting criteria. For example, one audience segment can be a millennials segment based on an age segmenting criterion and another audience segment can be a fruit buyer segment based on a segmenting criterion associated with a fruit purchasing interest. Some of the members in the millennials segment may also be the members in the fruit buyer segment, which indicates an overlap between these two audience segments. …….
0030] The audience identification module 220 is used to process the audience data received by the ad intake module 210 and to identify users reached by the advertising system 180. In one embodiment, the audience identification module 220 may identify the users by audience identifiers recorded by the tracking pixels that are used to track the audience reached by the advertising system 180. For example, the personal information stored in viewing history such as the username or account ID of a user in a social networking system 150 may be extracted to identify the user. …. the audience identification module 220 may request a device ID or other unique or near-unique identifying information of the user device 140……..];

Regarding limitations, “generating, by the processor, personalized online content for the at least one user based on the user identifying data when the at least one user belongs to the at least one audience group of the plurality of audience groups”  Kirti teaches, see Kirti para 0025, cited above, that the collected/gathered/received user data which includes personal identifying information as well as the user’s” interest for specific topics such as interest on specific brands and purchasing intentions for specific products or service” which are analyzed by “ machine learning technologies that train and test a large volume of user data to determine personal interests of a user” to generate analyzed data for the identified user and the data , which is stored, is identified by audience identification module 220 to identify online users and the audience segmenting module 230 to segment identified users] but fails to generate a personalized content based on the received user data. Othmer, in the field of customizing advertising content based on a user i8nputs and interests, teaches generating personalized user data , see paras 0056- 0060, which disclose that a server customizes advertisements to generate personalized advertisement for a user based on received or tracked one or  user preferences,  or his profile or his interests in purchasing he or she wants to purchase and the personalized user advertisement is updated based on further user input. Therefore,  Therefore, in view of the teachings of Othmer , it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method and system of Kirti to generate a personalized online ad content for the user based on the received user data , because it would enable the method and system of Kirti to optimize the inventory of advertisements for targeting the user and the other users of his segment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding limitations, “ tagging, by the processor, the personalized online content with a plurality of dynamic tokens to form trackable personalized online content, transmitting, by the processor, instructions to a computing device associated with the at least one user to display the trackable personalized online content on a screen of the computing device, receiving, by the processor, user activity tracking data from the computing device, wherein the activity data identifies user activities with the trackable personalized online content based on the plurality of dynamic tokens”, Kirti teaches using tracking pixels or tracking tags user’s activity related to the displayed online content  and receiving updated user’s activity on his online behavior  related to the displayed online content [see paras 0018--0019] and the displayed online content can be personalized advertisement data [see paras 0041, “The advertising system 180 first receives 310 ad impression data and audience data …… The advertising system 180 identifies the user based on a may receive tracking pixels from user devices 140 that receive the advertisements provided by the ad publishers 120, and identify the user based on the tracking pixel and any identifier of the user device, ….. …….. …………... The advertising system 180 then generates 350 an inventory optimization dashboard including the projected advertising revenue and other analyzed advertising statistics for each audience segment. ……. The advertising system 180 presents 350 the generated inventory optimization dashboard to publishers 120 to allow the publishers to view the advertising traffic and to better optimize their advertising inventory. For example, an online publisher 120 may choose advertisements that target an audience segment that ranked top in the projected ranking shown in the dashboard to display to online viewers in order to generate more advertising revenue from the advertising traffic.’], but fails to disclose using dynamic tokens to form trackable content and identifying user activities and tracking them based on tagged dynamic tokens. Krishnaiah, in the field of implementing dynamic wallet tokens, teaches [see paras 0026- 0028] creating dynamic tokens based online mobile or mobile or in-line store or activities related to financial or non-financial transactions wherein the dynamic tokens include “identity information of the user that is relevant to the type of transaction being implemented by the user. For example, user's preferences, user's healthcare records, user's age, user's address, user's affiliations, user's loyalty programs, social networking account, and the like may be included with the dynamic token to help facilitate the transactions. In an example, if the transaction is related to user's healthcare, such as checking in at a doctor's office, the dynamic token may include the user's insurance card/ID information that can be used to pre-calculate co-pays and also signal required pre-checks and other actions to the user while notifying medical authorities about a patient's payment and health history to provide relevant services. In another example, if the transaction is related to a user's payment, a user's payment preference, such as preferred funding source, a preferred percentage for tips, and the like, the dynamic wallet token may include these user preferences to customize the transaction. The dynamic tokens may not have monetary value, but may represent an underlying mapping to a metadata source that may be mapped by a wallet token vault……..[0028] … the system may use industry standard BINs or IINs and provide dynamic tokens as aliases to funding sources, customer identities and customer metadata together. These dynamic tokens may replace the use of actual funding source information and customer information, such as credit card and other user information that are sent online to a merchant for transaction processing. This may prevent any information from being compromised during transmission across payment networks and/or channels.”]. Therefore, in view of the teachings of Krishnaiah, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method and system of Kirti in tagging a user’s personalized content with dynamic tokens for tracking the activities of a user related to the displayed content, because, as shown in Krishnaiah, using dynamic tokens for  tracking by identifying the user and as dynamic tokens provide aliases for customer identity and customer personalized data together.
Regarding limitations, “ a machine learning algorithm, based on the user activity tracking data, to obtain a trained machine learning content recommendation engine, utilizing, by the processor, the trained machine learning content recommendation engine to identify updated trackable personalized online content for at least one other user from the at least one audience group of the plurality of audience groups, based at least in part on a plurality of markups to the trackable personalized online content”, it was discussed above in paragraph 0003 above that these limitations lack support in the applicant’s specification satisfying the written description requirement, and the machine learning technique is merely used in a passing reference without providing further details for making recommendations. Kirti teaches [see para 0025 ] teaches using machine learning technologies that train a large volume of user data to determine a user’s personal interests which can be used for making updated recommendation to publishers for providing advertisement content to users based on their personal interests and therefore Kirti’s disclosure reads on the limitations related to machine learning algorithm..
Kirti teaches transmitting, by the processor, instructions to another computing device associated with the at least one other user to display the updated trackable personalized online content on a screen of the another computing device [see para 0018 ] wherein the system tracks the user’s access to  the updated additional content displayed to the user and this updated additional content can include content personalized as per the user interests  as shown in para 0049, “ The dashboard data presented on the inventory optimization dashboard is designed to help online advertising publishers 120 to understand the advertising traffic such as whether identified audience in an audience segment is interested in viewing or interacting the advertisements displayed to them, whether advertisers 110 have a strong intention to place advertisements to that segment and how much revenue an online publisher 120 can generate by advertisements to the identified audience in an audience segment. The inventory optimization dashboard is designed to further help advertising publishers 120 to optimize their advertising inventory after the publishers have a better understanding of the advertising traffic. For example, a publisher 120 may choose to target audiences in an audience segment that can generate the most projected advertising revenue compared with other audience segments presented on the dashboard. The publisher 120 may also choose and charge the advertisers 110 that provide advertisements that most audience are interested to view or interact with.”, wherein the optimized inventory displayed on dashboard as per the personal interests of a user correspond to claimed  updated personalized data. 

Regarding claim 5, the combined teachings of Kirti/Othmer/Krishnaiah teach that the updated trackable personalized online content comprises interface components that are configured to optimize an interaction of the at least one other users with the updated trackable personalized online content , as already discussed for claim 1 above wherein Othmer teaches tracking a user activity related to an ad and based on his input/interaction  further updating the personalized advertised content [See Othmer paras 0056—0060].

Regarding claims 6 and 10, their limitations are similar to the limitations of claims 1 and 5. Accordingly, the claims 6 and 10 are analyzed and rejected as being unpatentable over the combined teachings of Kirti/Othmer/Krishnaiah based on same rationale as established for claims 1 and 5 above..
.
6.2.	Claims 2-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kirti in view of Krishnaiah and further in view of Hreha [20160299977A1].

Regarding claim 2, Kirti in view of Krishnaiah teaches and renders obvious all the limitations of claim 1, as analyzed above including using machine learning algorithm for determining a user’s personal interests which can be used for making recommendation to publishers for providing advertisement content to users based on their personal interests, but fails to teach that the machine learning algorithm is based on one of gradient boosted trees, profound textual features, TF-IDF or topic modeling. Hreha, in the field of action-based app recommendation engine teaches making recommendation using machine learning algorithm [see para 0094] and further teaches determining scores as how well the content of  records match the search query where the score being a function of TF-IDF values of a respective search query  and [see para 0136]  teaches that “machine-learned regression model may include a set of decision trees (such as gradient-boosted decision trees)”, and the ontology of these decision trees can be in a hierarchical tree of actions [see para 0053]. Therefore,  in view of the teachings of Hreha it would be obvious to an ordinary skilled in the art to have modified Kirti in view of Krishnaiah as applied to claim 1 to include the concept of that the machine learning algorithm is based on one of gradient boosted trees, or TF-IDF, as shown in Hreha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3, the limitations, “ The method of Claim 1, wherein the utilizing of the trained machine learning content recommendation engine to identify the updated trackable personalized online content based at least in part on the plurality of markups to the trackable personalized online content further comprises: utilizing, by the processor, a scoring algorithm to rank the plurality of markups to the trackable personalized online content”, are already covered in the analysis of claims 1 and 2  wherein Kirti teaches utilizing of the trained machine learning content recommendation engine to identify the updated trackable personalized online content based at least in part on the plurality of markups to the trackable personalized online content, as analyzed for claim 1 and Hreha, as discussed and analyzed for claim 2 discloses determining scores as how well the content of  records match the search query where the score being a function of TF-IDF values of a respective search query and therefore TF-IDF formulas with machine learning technique can be used as a scoring algorithm to rank the plurality of markups   to the trackable personalized online content, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, the limitations, “ . The method of Claim 1, wherein the trained machine learning content recommendation engine comprise instructions to generate a hierarchical tree structure to analyze the plurality of markups against the user activities with the trackable personalized online content” are covered in the analysis that the machine learned recommendation decision tree could be a hierarchical structure in view of Hreha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 7-9, their limitations are similar to the limitations of claims 2-4. Accordingly, the claims 7-9 are analyzed and rejected as being unpatentable over the combined teachings of Kirti/Othmer/Krishnaiah in view of Hreha based on same rationale as established for claims 2-4 above..

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Nair et al. [US Patent 11284171 B1, Application# 16796,119 filed 02/20/2020] discloses [see col.1, line 65—col.2, line 25] using click stream data of interactions of a user with a content streaming platform to train  a machine learning algorithm or neural network to generate scores for content which represent a probability that a user will view or consume the content in a current session. The service provider computers may rank the content according to their associated scores and generate media content. 

	(ii)	CN104205158A discloses [see claim 16]  discloses a device for collecting data on several members accessing the web pages and an audience classifier classifying the group member data according to the demographic information of the group member, and classifying the associated with the measurement of the position of a page view data based on the data corresponding to the virtual group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625